Citation Nr: 9929599	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran on active duty from November 1993 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1997 by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for residuals of bilateral knee 
injuries.  The veteran testified at a RO hearing in October 
1997.  By a decision of the RO's Hearing Officer in March 
1998, service connection for recurring dislocation of the 
right knee was established.  Accordingly, only the left knee 
disability issue remains in appellate status. 


REMAND

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated August 27, 1997, the veteran specifically requested a 
hearing before the Board, sitting at Detroit, Michigan.  
While he was thereafter afforded an RO hearing in October 
1997, he did not subsequently withdraw his request for a 
travel board hearing.  In that regard, the Board contacted 
the veteran in August 1999 specifically for the purpose of 
clarifying his desire for a Board hearing, and in response, 
the veteran indicated that he wished to attend a hearing 
before a member of the Board at the RO.  

Based on the foregoing, this matter is REMANDED to the RO for 
the completion of the following action:

The veteran is to be scheduled to appear 
at a hearing before the Board sitting at 
the RO.  Appropriate notice of the date 
and time of such proceeding is to be 
furnished to the veteran and his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





